Citation Nr: 1440682	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  95-08 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a December 1970 rating decision that granted service connection for residuals of a gunshot wound to the left elbow with traumatic arthritis, but did not grant a separate compensable rating for an associated scar.

2.  Entitlement to an effective date earlier than August 6, 1987 for the grant of service connection and a compensable rating for a residual scar of a gunshot wound of the left elbow.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  He received the Purple Heart Medal and Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) from a December 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In that decision, the RO granted service connection for a residual scar of a gunshot wound of the left elbow and assigned an initial 10 percent disability rating, effective September 15, 1993.

In July 2000, the Veteran testified at a hearing before a local hearing officer at the RO and a transcript of that hearing has been associated with the record.

In March 2001, the Board remanded the earlier effective date issue to schedule the Veteran for a Board hearing before a Veterans Law Judge.

The Veteran testified before a Veterans Law Judge at a December 2001 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the record.

In May 2003, the Board sent the Veteran a letter informing him that the Veterans Law Judge who had conducted the December 2001 hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing. The Veteran responded that he did not wish to have another hearing.

In July 2003 and June 2007, the Board remanded the earlier effective date issue for further development.

In August 2010, the Board granted an effective date of August 6, 1987 for the grant of service connection and a compensable rating for a residual scar of a gunshot wound of the left elbow.  The Board's decision was implemented in a September 2010 rating decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In a May 2012 memorandum decision, the Court set aside the Board's August 2010 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In May and October 2013, the Board remanded the earlier effective date issue for further development.

This appeal was processed using the Veterans Benefits Management System and the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a June 2013 rating decision the Appeals Management Center determined that there was no CUE in a December 1970 rating decision that granted service connection for residuals of a gunshot wound to the left elbow with traumatic arthritis, but did not grant a separate compensable rating for an associated scar.  In November 2013, the Veteran's representative submitted a notice of disagreement with respect to this decision.  Although a supplemental statement of the case which discussed the Veteran's allegation of CUE was issued in April 2014, a statement of the case with an enclosed VA Form 9 and an explanation as to how to perfect his appeal has not been issued as to the CUE issue. 38 U.S.C.A. § 7105(a) (West 2002).  Thus, the Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

The Board must also defer adjudication of the appeal for an earlier effective date for the grant of service connection and a compensable rating for a residual scar of a gunshot wound of the left elbow because that issue is inextricably intertwined with the issue of whether there was CUE in the December 1970 rating decision that granted service connection for residuals of a gunshot wound to the left elbow with traumatic arthritis, but did not grant a separate compensable rating for an associated scar.

Accordingly, the case is REMANDED for the following action:

The AOJ shall issue a statement of the case as to the issue of whether there was CUE in the December 1970 rating decision that granted service connection for residuals of a gunshot wound to the left elbow with traumatic arthritis, but did not grant a separate compensable rating for an associated scar.  The Veteran shall be given an opportunity to perfect an appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

